Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of (A) liquid-feed flame spray pyrolysis, (B) Li7La3Zr2O12, (D) polyvinyl butyral, (E) wire wound rod coating, and (F) green film disposed on a second green film, in the reply filed on 7/1/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The restriction requirement of the solvent species (Group C) is withdrawn.
Claims 6, 8, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not teach or suggest the claimed range of excess lithium content.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 7, 11-12, 15, 21-22, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 20150099188) in view of Wang (Wang, Structure and Properties of Garnet-Type Lithium Ion Conductors Li7-xLa3Zr2-xTaxO12 and Their Applicability in Lithium-Ion Batteries, A Dissertation, Michigan State University, 2014, pg. 1-143), Pan (US 20110210658) and Yi (Yi, Materials that can replace liquid electrolytes in Li batteries: Superionic conductivities in Li1.7Al0.3Ti1.7Si0.4P2.6O12 Processing combustion synthesized nanopowders to free standing thin films, Journal of Power Sources, 269, (2014), pg. 577-588).  Claims 25 and 27 evidenced by Li (Li, Low-temperature synthesis of cubic phase Li7La3Zr2O12 via sol-gel and ball milling induced phase transition, Journal of Power Sources, 412, 2019, pg. 189-196).
	Regarding Claims 15 and 25, Holme teaches a method for making a thin film, the method comprising providing a homogeneous mixture comprising a ceramic powder, i.e. distinct particles, a solvent, a binder and dispersing agents; casting the homogeneous mixture onto a substrate; evaporating the solvent to form a dried green film; removing the binder; and sintering the green film ([0369]-[0379]).  Holme teaches sintering at a temperatures of 1150 to 150C ([0344]-[0345]).  Holme teaches methods including calendaring after drying and before thermal steps, i.e. compressing the green film ([0484]). Holme teaches the powders including garnet precursor powders, such as lithium carbonate ([0094]).  Holme teaches embodiments wherein the film is Li7La3Zr2O12 (Fig 37-43).
	Holme is silent as to the phase of the film and does not explicitly teach a cubic Li7La3Zr2O12; however, Holme teaches the films having a conductivity being greater than 10-5, 10-4, or 10-3 ([0016], [0098], [0135], [0149-0150]).  Holme teaches application of the sintering until the film has a desired conductivity ([0436]).  Li is cited as evidence that garnet type LLZO with conductivities in the range of Holme have a cubic phase (Introduction 2nd para.).
	Holme teaches an average grain size of less than 10 microns ([0202-0203]).  Holme teaches a thickness overlapping the claimed range ([0228-0229]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the dimensions of Holme to be any of the taught dimensions, including those within the claimed ranges, because Holme teaches they are suitable for use with the invention.
	Holme does not explicitly teach the precursor powder comprises the claimed precursor; however, La3Zr2O8.5 is a known precursor for Li7La3Zr2O12 (Wang, 5.2.2).  It would have been prima facie obvious to one of ordinary skill in the art to modify the method of Holme to include La3Zr2O8.5 precursors, as taught in Wang, because it is a known precursor for Li7La3Zr2O12 in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the Li7La3Zr2O12 of Holme with precursors as taught in Wang.
	Holme does not explicitly teach ball milling the suspension; however, Pan teaches ceramic films of garnet nanoparticles including ball milling the nanoparticles, a dispersant, a sintering aid, an organic solvent, a plasticizer, and organic binder; tape casting the milled slurry; drying the cast tape; heating and compressing to form a laminated green sheet; heating laminated green sheet to remove organic components; and sintering the green sheet to form a ceramic sheet ([0068]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the mixing of Holme to include ball milling, as taught in Pan, because it is a known method of forming nanoparticle suspensions for ceramic green films and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the film of Holme with ball mill mixing as taught in Pan.
	Holme does not explicitly teach the particles made by the claimed method or the deposition by the claimed method; however, Yi teaches lithium ceramic nanopowders prepared by liquid-feed flame spray pyrolysis wherein the process provides non-aggregated nanopowders, i.e. distinct particles, which can be used to produce thin films (abstract).  Yi teaches excess lithium acting as a sintering aid for the process (3.2.3). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of making particles of Holme to include liquid feed flame spray pyrolysis methods, as taught in Yi, because it is a known method of forming lithium ceramic particles and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the films of Holme with particle formation methods as taught by Yi. 
	Yi teaches deposition of ball milled lithium ceramic nanopowder suspensions by wire wound rod coating (2.5).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the deposition of Holme to include wire wound rod coating methods, as taught in Yi, because it is a known method of depositing ball milled lithium ceramic particle suspensions for thin film casting and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the films of Holme with deposition methods as taught by Yi.
	Holme teaches the particles milled to a mean size of about 100 nm to 10 microns ([0282]), i.e. overlapping or close to the claimed range of less than 100 nm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particle size of Holme to be any of the taught sizes or sizes close to the taught sizes, including those within the claimed range, because Holme teaches they are suitable sizes for use with the invention.
	Regarding Claim 5, Holme teaches toluene ([0103]).
	Regarding Claim 7, Holme teaches polyvinyl butyral and polymethylmethacrylates ([0113]). 
	Regarding Claim 11, Holme teaches the green film is peeled off a substrate and cut into a shape after drying ([0370]).
	Regarding Claim 12, Holme teaches the green film can be sintered by first casting onto a metal foil, wherein a binder is burned out before sintering ([0373]).  Holme teaches methods including calendaring after drying and before thermal steps, i.e. compressing the green film ([0484]).
	Regarding Claim 21, Holme teaches the film is flexible ([0322]).
	Regarding Claim 22, Holme teaches the film sintered to full density ([0327]).
	Regarding Claim 26-27, Holme teaches the powders including garnet precursor powders, such as lithium carbonate ([0094]).  Yi teaches 10 wt.% of excess of lithium (2.3).
	Regarding Claim 28-29,  The combined references do not explicitly teach a stoichiometric excess of lithium of greater than 10 wt. %  or 30-50 wt. %; however, Yi teaches a lithium excess calculated based on lithium loss factors wherein in one embodiment the lithium content is provided at 1.3 times that needed based on precursor stoichiometries.  Yi teaches other embodiments of 5 wt.% and 10 wt.% of excess of lithium (2.3). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the concentration of excess lithium in the combined references, as suggested in Yi, in order to compensate for lithium volatility and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed excess lithium concentration.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 20150099188) in view of Wang (Wang, Structure and Properties of Garnet-Type Lithium Ion Conductors Li7-xLa3Zr2-xTaxO12 and Their Applicability in Lithium-Ion Batteries, A Dissertation, Michigan State University, 2014, pg. 1-143), Pan (US 20110210658) and Yi (Yi, Materials that can replace liquid electrolytes in Li batteries: Superionic conductivities in Li1.7Al0.3Ti1.7Si0.4P2.6O12 Processing combustion synthesized nanopowders to free standing thin films, Journal of Power Sources, 269, (2014), pg. 577-588) as applied to claims 5, 7, 11-12, 15, 21-22, and 25-29 above, and further in view of Zhang (US 20020059708).
	Regarding Claim 9, Holme teaches the solid precursors in the slurry at a concentration of 10 to 60 percent by weight.  Holme is silent as to the volume concentration of particles in the slurry; however, it is known in the art that loading of ceramic particles to slurries can control the resultant ceramic layer thickness (Zhang [0045])).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the slurry of Holme with an optimized volume, as suggested by Zhang, in order to achieve a desired resultant thickness, and in such an optimization one of ordinary skill in the art would have arrived at applicants’ claimed volume.

Response to Arguments
Applicant’s arguments, see amendment to recite a cubic phase, filed 8/25/2022, have been fully considered and are persuasive.  However, upon further consideration and as necessitated by the amendment, a new ground(s) of rejection utilizing evidence in Li is made as discussed above.
Applicant's other arguments have been fully considered but they are not persuasive.
Applicant argues Wang does not teach or suggest forming a nanopowder by liquid-feed flame spray pyrolysis, a reaction for forming LLZO with a stoichiometric excess of lithium, and sintering at a temperature of greater than or equal to 900C.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Wang is cited as teaching La3Zr2O8.5 is a known precursor for Li7La3Zr2O12 and not for the argued limitations.
Applicant argues none of the cited references teaches or suggests forming a nanopowder by liquid-feed flame spray pyrolysis with a stoichiometric excess of lithium, where the nanopowder comprises off-stoichiometric lanthanum zirconium oxide or lithium carbonate and forms LLZO. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In response to applicant’s argument, while no individual reference teaches all of the argued limitations they are suggested by the combination of references.
Applicant argues Yi teaches adding excess lithium does not change the compositions or phases. Applicant argues a person having ordinary skill in the art would have no reason to look to teachings in Yi regarding excess lithium because Yi pertains to different materials and one having ordinary skill in the art could not assume or have any reasonable expectation that Yi's discussion would be germane to LLZO.  In response to applicant’s argument, Yi teaches a manufacture method of lithium ceramic nanoparticles by liquid-feed flame spray pyrolysis wherein the manufactured particles can be used to produce thin films.  Yi teaches this process requiring excess lithium in compensation for lithium loss which occurs at high temperatures.  While Yi teaches a different lithium ceramic material than the claimed LLZO, Yi teaches the method applicable to a number of different compositions of lithium ceramic materials.  The teachings of Yi are pertinent to lithium ceramic materials in general and one of ordinary skill in the art would have had a reasonable expectation of success in applying this known method to materials as taught in the combined references.
Applicant argues the other references do not cure this deficiency; however, this is not convincing as discussed above.
Applicant argues in the claimed methods excess lithium is used to compensate for lithium loss during subsequent sintering processes to form the LLZO and its presence promotes formation of the desired phase at sintering. Applicant argues the presence of excess lithium in combination with sintering temperatures above 900°C advantageously facilitates transformation of tetragonal (t-LLZO) to cubic (c-LLZO). Applicant argues this could not be predicted in any way from the scope and content of Holme, Wang, Pan, Yi, and Zhang, whether considered individually or as combined, as they are collectively silent with respect to providing a stoichiometric excess of lithium to facilitate formation of cubic LLZO. In response to applicant’s argument, Yi teaches excess lithium used to compensate for lithium loss (2.3 2nd para.).  While the combined references are silent as to a cubic phase, Holme and Yi both discusses sintering to achieve a desired conductivity (Holme [0436]; Yi 3.1.2).  As discussed in the rejection above, Li is provided as evidence of the correlation between conductivity and phase of LLZO.
Applicant argues in Holm LLZO powder is calcined and processed. Applicant argues a person skilled in the art would still first heat/calcine the LF-FSP powder to produce LLZO, prior to further processing.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Holme is not cited as to the specific method of producing the particles and these limitations are taught by the other cited references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rangasamy (Rangasamy, The role of Al and Li concentration on the formation of cubic garnet solid electrolyte of nominal composition Li7La3Zr2O12, Solid State Ionics, 206, 2012, pg. 28-32).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712